DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 are currently pending and examined herein.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description Rejection
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per MPEP 2163.03(V), while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191

As per MPEP 2163(I), "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re
Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir.
2005).
As per MPEP 2163(II)(2), prior to determining whether the disclosure provides adequate written description for the claimed subject matter, the examiner should review the claims and the entire specification, including the specific embodiments, figures, and sequence listings, to understand how applicant provides support for the various features of the claimed invention. The disclosure of an element may be critical where those of ordinary skill in the art would require it to understand that applicant was in possession of the invention. Compare Rasmussen, 650 F.2d at 1215, 211 USPQ at 327 ("one skilled in the art who read Rasmussen’s specification would understand that it is unimportant how the layers are adhered, so long as they are adhered") (emphasis in original). The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated 
As per MPEP 2163.02, the courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10
USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 
Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").
Finally, MPEP 2163.04 describes the burden on the examiner with regard to the Written Description requirement, stating that in rejecting a claim, the examiner must set forth express findings of fact which support the lack of written description conclusion. These findings should:
(A) Identify the claim limitation(s) at issue; and
(B) Establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.
Regarding claim 1, the specification does not provide sufficient written description support for the full breadth of the limitation “individual nucleic acid molecules bound to silanol groups” of claim 1. In the disclosure as originally filed, the specification recites only a single species of binding, namely, “Incubating DNA origami on the surface caused selective binding of the DNA origami to the silanol groups via the formation of Mg++ salt bridges”, as per page 18, as compared to the genus of any form of Claims 2-20 depend from claim 1 and are therefore similarly rejected.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the metallic layer.  According to the instant specification paragraphs [0035-0036], the metallic layer is essential to creating the zero mode waveguide and in the instant claim it is omitted, leaving one skilled in the art to interpret the meaning of the claim as a metal not being essential to the ZMW.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on “claim 147” which does not exist.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: getting from point A (the process of PAINT) to point B (detecting or diagnosing a disease).  The steps are essential as shown in examples 7-9 on pages 25-27 of the disclosure, as one skilled in the art would not be able to duplicate the invention without the essential steps. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. 
Claim 20 recites “A method of performing points accumulation for imaging in nanoscale topology (PAINT), in situ nucleic acid amplification through hybridization chain reaction (HCR), or hybridization chain reaction (HCR)-based biosensing for detecting or diagnosing a disease target using claim 20 represents the natural correlation between a nucleic acid assay and a disease state, being a law of nature and/or natural phenomena as per MPEP 2106.04(b)(I).  Therefore, the claim recites one or more judicial exceptions as per Prong One of the revised Step 2A analysis from the 2019 Revised Patent Subject Matter Eligibility Guidance issued Jan. 7, 2019 in the Federal Register Vol. 84, No. 4. The same Guidance requires analysis of Prong Two, which is whether the claim recites additional elements that integrate the exception(s) into a practical application of that exception(s). In the instant case, claim 20 recites “A method of performing points accumulation for imaging in nanoscale topology (PAINT), in situ nucleic acid amplification through hybridization chain reaction (HCR), or hybridization chain reaction (HCR)-based biosensing…using the single molecule array of claim 1”.  These steps are recited at a high level of generality and are considered necessary data gathering for using the judicial exceptions, which is insignificant extra-solution activity.  See MPEP §2106.05(g).  Importantly, there are no recited process steps following the natural correlation that utilize or apply the judicial exception in a meaningful way.  Thus, a careful evaluation of the claim as a whole failed to reveal the practical application of the judicial exception to, e.g., effect an improvement to the functioning of a computer or other technology/technical field, effect a particular treatment or prophylaxis for a disease or medical treatment, implement a particular machine that is integral to the claim, or effect a transformation or reduction of a particular article to a different state or thing, or to apply the judicial exception in another meaningful way beyond generally linking its use to a particular technological environment.  Accordingly, the claims do not integrate the judicial exception into a practical application and are directed to a judicial exception.
Step 2B) The eligibility analysis proceeds with identifying any additional elements or limitations, separate from the judicial exception, that might potentially render the claim(s) directed to a judicial exception(s) patent eligible.  To render the claim(s) patent-eligible, these elements must comprise significantly more than the natural correlation or abstract idea itself - i.e. provide an “inventive concept”.  As indicated above, the elements of claim 20 that are in addition to the judicial exception(s) comprise “performing points accumulation for imaging in nanoscale topology (PAINT), in situ nucleic acid amplification through hybridization chain reaction (HCR), or hybridization chain reaction (HCR)-based biosensing…using the single molecule array of claim 1”.  When considered separately and in combination, these elements do not add significantly more to the judicial exceptions.  The nucleic acid assays are recited at a high level of generality, and are well-understood, routine and conventional activities as evidenced by Dirks et al. (PNAS, 2004, 101:43) which teaches that HCR was widely performed at the time of the effective filing date. Therefore, the claim is patent ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Gopinath et al.
Claims 1-7 and 9, are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention by Gopinath et al. (ACSNANO, 2014, Vol.8, No.12, 12030-12040), cited
in the IDS filed 05/07/2020, examiner provided Supplemental Information from Gopinath.
Regarding claim 1, Gopinath teaches a single molecule array comprising (e.g. p. 12038, 2nd col., 2nd para.) comprising: an activated silanol-enriched glass substrate (e.g. p. 12031, 1st col., 2nd para.); a organosilane base layer deposited onto the glass substrate (e.g. “HMDS”, p. 12039, 1st. col, 2nd para.), wherein the organosilane base layer comprises a plurality of regularly spaced binding sites (e.g. “binding sites of the same shape and size” p. 12031, 1st col., 2nd para.) and an artificial nucleic acid nanostructure layer comprising a plurality of individual nucleic acid molecules bound to silanol groups on the glass substrate within the plurality of regularly spaced binding sites (e.g. p. 12031, 1st col., 2ndpara-2nd col.).
Regarding claim 2, Gopinath teaches wherein the glass substrate is treated with a plasma cleaner (e.g. “O2 plasma etching” p. 12031, 1st col., 2nd para.)
Regarding claim 3, Gopinath teaches wherein the glass substrate is a transparent glass chip about 1cm2 (e.g. p. 12039, 1st col., 2nd para.).
Regarding claim 4, Gopinath teaches wherein the organosilane base layer is deposited onto the glass substrate using surface passivation, and wherein the organosilane base layer comprises at least…TMS (e.g. p. 12031, 1st col., 2nd para.).
Regarding claim 5, the limitation is a product-by-process claim which only requires finding art that reads on the product itself and not the process for making the product.  Gopinath teaches wherein the binding sites have specific size, shape and spacing (e.g. p. 12031, 1st col., 2nd para. and Figure 1) 
Regarding claim 6, Gopinath teaches wherein the plurality of regularly spaced binding sites are about 80nm to about 200nm in diameter (e.g. “127nm” p. 12035, 1st col, 1st para.)
Regarding claim 7, Gopinath teaches wherein the binding sites number from about 100 million per cm2 to about 200 million cm2 (e.g. see Supplemental Information PDF p.12, example of 800 nm pitch, which equals (1 cm / 800 nm)2 = about 156 million per cm2 ).
Regarding claim 9, Gopinath teaches wherein the plurality of individual nucleic acid molecules contained within the plurality of binding sites comprises individual DNA origami nanostructures (e.g. p. 12031, 1st col. 2nd para-2nd col. and Figure 1).

Eid et al.
Claim 13 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eid et al. (US8906831B2, published 12/9/2014, cited in the IDS of 05/07/2020).
Regarding claim 13, the limitations are a product-by-process which only requires finding art that reads on the product and not the process for making the product.  Eid teaches a single molecule array comprising: an activated silanol-enriched glass substrate (e.g. see Figure 7 “Fused silica”); a metallic base layer deposited onto the glass substrate, wherein the metallic base layer comprises a plurality of regularly spaced nanoapertures (e.g. Figure 7 “Deposition of metal cladding”); and an artificial nucleic acid nanostructure layer comprising a plurality of individual nucleic acid molecules contained within each nanoaperture and bound to silanol groups on the glass substrate (e.g. see Figure 7 and col 10, lines 43-56, “Methods to produce a non-random distribution of single analyte molecules in analysis regions of an array can optionally include fabricating a nanostructure array, wherein the analyte molecules are subsequently bound to the nanostructures, and subsequently forming the analysis regions to encompass . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Gopinath et al. and Eid et al.
Claims 1-7 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath et al. (ACS Nano, 2014, Vol.8, No.12, 12030-12040 and Supplemental Information PDF), cited in the IDS filed 05/07/2020, examiner provided Supplemental Information from Gopinath, above, in view of Eid et al. (US8906831B2, published 12/9/2014, cited in the IDS of 05/07/2020), as evidenced by Rothemund et al. (Nature, 2006, 440:16). 
Gopinath teaches the array of claims 1-7 and 9, however it is noted the reference is silent on teaching wherein the plurality of individual nucleic acid molecules in the artificial nucleic acid nanostructure layer are further conjugated to a plurality of removable polystyrene beads, which upon removal, form a plurality of zeromode waveguide (ZMW) nanoaptertures, as per claim 8, and the shape of the DNA origami being circular, square, or rectangular with a size ranging from about 50nm to about 200nm in width and length, as per claim 10.  Also Gopinath does not teach adding a metallic layer onto the organosilane comprising a plurality of zeromode waveguide nanoapertures, as per claim 11.  And lastly, Gopinath does not teach wherein the ZMW nanoapertures in the metallic layer have diameters formed by a plurality of regularly spaced removable nanospheres deposited on and in contact with the plurality of individual nucleic acid molecules prior to application of the metallic layer, as per claim 12.
Regarding claim 8, Eid teaches wherein the plurality of individual nucleic acid molecules in the artificial nucleic acid nanostructure layer are further conjugated to a plurality of removable polystyrene beads, which upon removal, form a plurality of zeromode waveguide (ZMW) nanoaptertures (e.g. Col. 5, lines 62-67, “The methods include providing a zero-mode waveguide that comprises a plurality of wells, providing a population of particles that can bind or package a population of analyte molecules, and delivering the population of particles to which the nucleic acids are bound or packaged into wells of the ZMW”, also Col. 8, lines 36-38, “Optionally, the mask can be removed or degraded subsequent to binding of the analyte molecule”, as well as Col 8. Lines 55-57, “That binding more than a single analyte 
Regarding claim 10, Eid teaches wherein the individual DNA origami nanostructures are generally circular, generally square, or generally rectangular in shape, and range from about 50nm to about 200 nm in width and about 50 nm to about 200 nm in length (e.g. col. 29, 2nd para. “Alternatively, one could use the method of “scaffolded DNA origami” (Rothemund (2006) “Folding DNA to create nanoscale shapes and patterns' Nature 440:16) to create arbitrary two-dimensional DNA origami shapes. Two such shapes, such as a flat circle and a rectangle that has been stapled together at each side to form a hollow cylinder, can be combined together to form a “cup and coaster' shape. This “cup and coaster” DNA origami is designed to be approximately the same size as a ZMW or other array region of interest. The cup and coaster is also designed to have just one binding site for a polymerase or other analyte, leading to delivery of a single analyte to an array site of interest (e.g., to a ZMW)” and e.g. “ZMW arrays on the order of 10-200+nm can be achieved using available methods” col. 19, 3rd para.)
Regarding claim 11, Eid (with Li) teach the array of claim 1, further comprising a metallic layer deposited onto the organosilane base layer, (e.g. Col 40, Lines 50-51, “Deposition of materials that form imperfect monolayers such as octadecyltrichlorosilane.”; col 10, lines 48-50, “Fabricating the nanostructure array can optionally include forming an array of metal nanostructures on a substrate”; col 39-41.); wherein the metallic layer comprises a plurality of zeromode waveguide (ZMW) nanoapertures (e.g. col. 5, lines 62-67, “The methods include providing a zero-mode waveguide that comprises a plurality of wells, providing a population of particles that can bind or package a population of analyte molecules, and delivering the population of particles to which the nucleic acids are bound or packaged into wells of the ZMW.”).
Regarding claim 12, Eid teaches wherein the ZMW nanoapertures in the metallic layer have diameters formed by a plurality of regularly spaced removable nanospheres deposited on and in contact 
It would have been prima facie obvious before the effective filing date of the application to modify Gopinath’s invention with the teachings of Eid for the purpose of increasing the throughput and efficiency of single molecule analysis systems (e.g. Col.2, para. 5.). Given the teachings of the prior art and the level of the ordinary artisan at the time of the applicant’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention since both Gopinath and Eid are in the same field of endeavor of single-molecule analysis.

Gopinath et al. and Li et al.
Claims 1-7, 9  and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath et al. (ACSNANO, 2014, Vol.8, No.12, 12030-12040 and Supplemental Information PDF), cited in the IDS filed 05/07/2020, examiner provided Supplemental Information from Gopinath., as applied to claims 1-7 and 9 above, and in further view of Li et al. (ACSNANO, 2009, Vol.9, No.7, 2023-2035), as cited in the IDS filed 05/07/2020. 
Regarding claim 14, Gopinath teaches a method for manufacturing a single molecule array (e.g. abstract) and depositing an artificial nucleic acid nanostructure layer comprising a plurality of individual nucleic acid molecules onto the organosilane base layer, wherein the plurality of individual nucleic acid st col., 2nd para-2nd col. and Figure 1).
Regarding claim 15, Gopinath teaches wherein the glass substrate is treated with a plasma cleaner prior to deposition (e.g. “O2 plasma etching” p. 12031, 1st col., 2nd para.)
Regarding claim 19, Gopinath teaches wherein depositing the artificial nucleic acid nanostructure layer comprises incubation with DNA origami, wherein individual DNA origami molecules selectively bind to silanol groups on the glass substrate (e.g. p. 12031, 1st col. 2nd para-2nd col.)
Although the invention of Gopinath can be used for single-molecule DNA origami nanoarrays, it does not teach depositing a plurality of removable nanospheres onto an activated silanol-enriched glass substrate; depositing an organosilane base layer onto the glass substrate and the plurality of nanospheres; and removing the plurality of nanospheres to form a plurality of binding sites in the organosilane base layer in regions where the plurality of nanospheres contacted the glass substrate, as per claim 14.
Li teaches depositing a plurality of removable nanospheres onto an activated silanol-enriched glass substrate depositing an organosilane base layer onto the glass substrate and the plurality of nanospheres; and removing the plurality of nanospheres to form a plurality of binding sites in the organosilane base layer in regions where the plurality of nanospheres contacted the glass substrate (e.g. p. 2033, 1st col., 1st para.).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to modify Gopinath’s invention with the nanoparticle lithography technique used in the invention of Li for the purpose of eliminating the need for vacuum environments and expensive instrumentation (as taught by Li e.g. abstract). Given the teachings of the prior art and the level of the ordinary artisan at the time of the applicant’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of nd col., 2nd para.).
Regarding claim 16, Li teaches wherein depositing the plurality of removable nanospheres comprises at least on of…solvent evaporation (e.g. “evaporative masks” p. 2033, 1st col., 1st para.).
Regarding claim 17, Li teaches wherein depositing the organosilane base layer onto the glass substrate and the plurality of nanospheres comprises at least one of…liquid phase deposition of PEG-silane (e.g. “solution immersion” p. 2033, 1st col., 2nd para.).
Regarding claim 18, Li teaches wherein removing the plurality of nanospheres comprises sonication (e.g. p. 2033, 1st col., 1st para, last sentence).

Conclusion
	No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576.  The examiner can normally be reached on Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639